Title: To Alexander Hamilton from James Lingan, 19 December 1793
From: Lingan, James
To: Hamilton, Alexander



George Town [District of Columbia] 19th Decr 1793
Sir,

A vessel coming up the river is about to enter at this office under the following circumstances. She is a french vessel, captured by a British privateer, condemned in the British Courts of Admiralty, and sold accordingly. After which she was purchased by Joshua Johnson Esquire, Consul of London, is navigated by citizens of the United States. The property is fully proved by papers now lodged in this office of her being wholly owned by a citizen of the United States. For the satisfaction of Mr Johnsons agent here, as well as those concerned in the cargo, which she has on board, I wish to be informed by you whether she is entitled to any further benefit, more than the granting her a sea-letter, on clearance, agreeably to a letter of 15th August last, recieved from the Treasury Department.
Yours &c

J. M. Lingan
A. Hamilton Esq

